DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 3/17/2022. Claims 1, 4-7, 9-17, 19-21, and 23 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments, see page 10, filed 3/17/2022, with respect to Specification Objections, Claim Objections, and 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive.  The Specification Objections, Claim Objections, and 35 U.S.C. § 112(b) rejections have been withdrawn. 

Response to Arguments
Applicant's arguments, see pages 10-11 with respect to 35 U.S.C. § 101, filed 3/17/2022, have been fully considered but they are not persuasive.  The Applicant has argued that the data gathering and manipulation by both a light sensor and one or more accelerometers to determine an “in-use” condition does not recite an abstract idea; however, the Examiner respectfully disagrees.  The “determinations” made in light of incoming data are still directed to a mental concept aided by additional elements, and are detailed below.  
Additionally, the claims are not directed toward an improvement in computing or in any other technology, as argued by the Applicant.  The claims are instead directed to an improvement in the method of observing or determining and “in-use” condition.  This, at most, is an improvement in the abstract idea itself using technology, and not an improvement in technology.
Applicant's arguments, see pages 11-12 with respect to 35 U.S.C. § 102 and 103, filed 3/17/2022, have been fully considered but they are not persuasive.  The Applicant has argued that Brummer (US-2013/0104786; already of record) does not disclose an “in-use” condition that is detected by sensor data exceeding threshold values, to which the Examiner respectfully disagrees.  The Applicant has disclosed in the instant Specification (dated 8/3/2018) that a sail is considered to be “in-use” under a variety of conditions, including exposure to UV rays, orientation, and vibration (see at least page 11, lines 5-25).  
Previous citation to Brummer explained that data from both UV-sensors and acceleration sensors is used to assess the wear of a sail and to issue warning of excessive flogging (see Brummer at least [0019] and [0030]-[0031]).  UV data indicative of wear on the sail, along with acceleration sensor data indicating excessive flogging both must inherently rely upon threshold values to determine such conditions.
Additional remarks made by the Applicant addressing the secondary references are moot based upon the above response to argument. 
A detailed rejection follows below.

Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  
Claim 6 includes a typographical error “…the senor apparatus…” which the Examiner believes should be updated to “…the sensor apparatus…”.
Throughout the listed claims “in-use” is written, with the exception “…the in use condition being established when…” at the end of claim 10.  The Examiner recommends updating to “…the in-use condition being established when…” for consistency within the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 9-17, 19-21, and 23 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis: Step 1
Independent claims 1 and 10 are directed towards an apparatus and system, respectively, therefore both independent claims and their corresponding dependent claims ((4-7 and 9) and (11-17, 19-21, and 23), respectively) are directed to a statutory category of invention under Step 1.

Claim 10
101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 10 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 10 recites:
A system for monitoring usage of a sail, comprising: a sensor apparatus for an article to be monitored, the sensor apparatus comprising a unique article identifier and an in-use sensor, the in-use sensor determining whether the article is in an in-use condition or a dormant condition, the in-use sensor comprising a light sensor for measuring light falling on the article; and one or more accelerometers for measuring orientation and vibration of the article, wherein an in-use condition is determined from reviewing measurements from both the light sensor and the one or more accelerometers, and collecting parameter data from the article for evaluating historic and/or real time characteristics of the usage; the in use condition being established when:
a) the light sensor measures a value above a predetermined threshold value; or
b) in the case that the measured value from the light sensor is below the predetermined threshold value, the one or more accelerometers measures values for both orientation and vibration above predetermined orientation and vibration threshold values.
These limitations, as drafted, are a system that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “…determining whether the article is in an in-use condition or a dormant condition…” may be interpreted as observing the apparatus and mentally determining the if apparatus is being used or not, and “…an in-use condition is determined…” may be interpreted as mentally determining that apparatus is being used by reading the sensor values and comparing the values against a threshold value, such as the simple example of a 1 indicating “in-use” and a 0 reading indicating a “dormant condition” for the apparatus.  Therefore, the claims are directed towards reciting an abstract idea.
101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
A system for monitoring usage of a sail, comprising: a sensor apparatus for an article to be monitored, the sensor apparatus comprising a unique article identifier and an in-use sensor, the in-use sensor determining whether the article is in an in-use condition or a dormant condition, the in-use sensor comprising a light sensor for measuring light falling on the article; and one or more accelerometers for measuring orientation and vibration of the article, wherein an in-use condition is determined from reviewing measurements from both the light sensor and the one or more accelerometers, and collecting parameter data from the article for evaluating historic and/or real time characteristics of the usage; the in use condition being established when:
a) the light sensor measures a value above a predetermined threshold value; or
b) in the case that the measured value from the light sensor is below the predetermined threshold value, the one or more accelerometers measures values for both orientation and vibration above predetermined orientation and vibration threshold values.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “…a sensor apparatus for an article to be monitored…” merely indicates a field of use for the judicial exception of mental concept and does not integrate the judicial exception into a practical application.
Regarding the additional elements of “…the sensor apparatus comprising a unique article identifier…”, “…an in-use sensor, the in-use sensor…”, “…a light sensor for measuring light falling…”, “…one or more accelerometers for measuring orientation and vibration…”, “…from both the light sensor and the one or more accelerometers…”, “…the light sensor measures a value…”, and “…the one or more accelerometers measures values…” are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are mere machinery used as a tool to perform the process.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Additionally, “…collecting parameter data from the apparatus for evaluating…” is mere data gathering which does not meaningfully limit the claim (MPEP § 2106.05(g)(3)).  Similarly, this additional element does not integrate the abstract idea into a practical application.
101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

Claim 1 recites analogous limitations to that of claim 10 and is therefore rejected by the same premise.

Claims 11-13, 15-17, 21, 23, 4, and 6
101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claims 11-13, 15-17, 21, 23, 4, and 6 include limitations that recite information which expands on the abstract idea of independent claims 10 and 1, respectively.
101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements of dependent claims 11-13, 15-17, 21, 23, 4, and 6 merely recite the insignificant extra solution activity of general data manipulation, which does not integrate the judicial exception into a practical application.  Some examples of data manipulation include the following:
transmitting data for analysis
storing data
reviewing data
communicating data
revealing data
measuring values
101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, dependent claim 17 includes additional elements (considered both individually and as an ordered combination), however they are not sufficient to amount to significantly more than the judicial exception.  The claims recite elements which specify a particular field of use and technological environment for the abstract idea of determining an in-use condition.  Hence, the claim is not patent eligible
Regarding Step 2B in the 2019 PEG, dependent claims 11-13, 15-16, 21, 23, 4, and 6 do not include additional elements (considered both individually and as an ordered combination), that are sufficient to amount to significantly more than the judicial exception.  Hence, the claims are not patent eligible

Claims 14, 19-20, 5, 7, and 9
101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claims 14, 19-20, 5, 7, and 9 include limitations that recite information which expands on the abstract idea of independent claims 10 and 1, respectively.
101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements of dependent claims 14, 19-20, 5, 7, and 9 do not recite additional elements that integrate the judicial exception into a practical application.
101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, dependent claims 14, 19-20, 5, 7, and 9 include additional elements (considered both individually and as an ordered combination), however they are not sufficient to amount to significantly more than the judicial exception.  The claims recite elements which specify a particular field of use and technological environment for the abstract idea of determining an in-use condition.  Hence, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brummer (US-2013/0104786; already of record).
Regarding claim 10, Brummer discloses a system for monitoring usage of a sail (see Brummer at least Abs), comprising:
a sensor apparatus for an article to be monitored (see Brummer at least [0029] where sensor 106 monitors the sails of a boat), the sensor apparatus comprising a unique article identifier and an in-use sensor (see Brummer at least [0029] and [0032] where sensor 106 includes an RFID tag and sensor 112 includes stress/strain indicators for monitoring real time conditions of the sails), the in-use sensor determining whether the article is in an in-use condition or a dormant condition (see Brummer at least [0029] and [0032] where sensor 106 stores information about the wind conditions in which the sails are being used in, and sensor 112 monitors the real time conditions of the sails), the in-use sensor comprising a light sensor for measuring light falling on the article (see Brummer at least [0019] and [0030] where sensor 108 measures and stores the amount of ultraviolet light detected, and is capable of providing that information to sensor 106); and one or more accelerometers for measuring orientation and vibration of the article (see Brummer at least [0019] and [0031] where sensor 110 measures the flogging of sails along with the heel of the boat), wherein an in-use condition is determined from reviewing measurements from both the light sensor and the one or more accelerometers and collecting parameter data from the article for evaluating historic and/or real time characteristics of the usage (see Brummer at least [0019] and [0029]-[0032] where sensors 110 and 108 collect data regarding the current state of a sail, such as determining the conditions exceed limits which translate into a sail being “in-use”.  Data from an acceleration sensor may translate to issuing a warning, which would inherently require a threshold for acceptable readings versus higher, unacceptable readings.  Data from a UV sensor may indicate wear on a sail, which would similarly require a threshold for determining acceptable amount of UV exposure versus higher, unacceptable readings); the in use condition being established when: 
a) the light sensor measures a value above a predetermined threshold value (see Brummer at least [0019] and [0030] which explains that UV sensor readings may indicate wear on a sail, implying a threshold from acceptable to unacceptable amounts of exposure); or 
b) in the case that the measured value from the light sensor is below the predetermined threshold value, the one or more accelerometers measures values for both orientation and vibration above predetermined orientation and vibration threshold values.
Regarding claim 11, Brummer discloses the system of claim 10, wherein said parameter data is transmitted to a local or remote processor for analysis (see Brummer at least [0025] where data from sensors is sent to and processed by microprocessor control system 104, located locally on board the ship).
Regarding claim 12, Brummer discloses the system of claim 10, wherein the system further comprises a device for storing said parameter data to build a historic record of sail usage (see Brummer at least [0029]).
Regarding claim 13, Brummer discloses the system of claim 10, wherein the sensor apparatus periodically transmits said data (see Brummer at least [0036] where transmitter 302 transmits data in real time).
Regarding claim 14, Brummer discloses the system of claim 10, wherein each said transmission includes a unique identifier (see Brummer at least [0025] where microprocessor control system 104 receives data from various sensors throughout the boat for processing and control.  The data would require some form of unique identification so that the microprocessor is processing the correct data and controls are implemented appropriately).
Regarding claim 15, Brummer discloses the system of claim 10, further comprising a remote database of information built from data received from the sail (see Brummer at least [0041]-[0042]).
Regarding claim 16, Brummer discloses the system of claim 10, wherein the sail data can be reviewed in real time (see Brummer at least [0036] where real time data is used for adjusting sails and other boat controls).
Regarding claim 21, Brummer discloses the system of claim 10, wherein sensor apparatus data is communicated to a mobile device in the vicinity of the sensor apparatus, which data is then communicated by the mobile device to a remote server (see Brummer at least [0036]-[0037] and [0040] where communications may take place on a variety of devices and are not limited to a single device), the mobile device communicating the data by way of the internet or a mobile data network (see Brummer at least [0037]-[0038]).
Regarding claim 1, Brummer discloses the analogous material of that in claim 10 as recited in the instant claim and is rejected for similar reasons.  Brummer additionally discloses a transceiver (see Brummer at least [0036] transmitter 302 and receiver 304).
Regarding claim 4, Brummer discloses the sensor apparatus as claimed in claim 1, wherein the transceiver periodically broadcasts sail data (see Brummer at least [0036] where data is transmitted in real time).
Regarding claim 5, Brummer discloses the sensor apparatus as claimed in claim 1, wherein the apparatus is compliant with short-range wireless technology standards for exchanging data between fixed and mobile devices using UHF radio waves having bands ranging from 2.402 to 2.48 GHz (see Brummer at least [0037]-[0038] where communication throughout the system may be implemented by any form of suitable protocol, including wireless communications media).
Regarding claim 6, Brummer discloses the sensor apparatus as claimed in claim 1, further comprising a memory for storing data received from the senor apparatus (see Brummer at least [0018]).
Regarding claim 7, Brummer discloses the sensor apparatus as claimed in claim 1, wherein the sensor apparatus is mounted on a sail (see Brummer at least [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brummer in view of George et al. (US-2010/0138171; hereinafter George).
Regarding claim 20, Brummer discloses the system of claim 10.  However, Brummer does not explicitly disclose the data comprises one or more of manufacturing information, sail serial number, sail manufacturer, sail owner, sail materials colour, location of sensor apparatus on a sail, date of sail manufacture, date of sail purchase, date and type of sail repairs.
George, in the same field of endeavor, teaches the data comprises one or more of manufacturing information, sail serial number, sail manufacturer, sail owner, sail materials colour, location of sensor apparatus on a sail (see George at least [0035]-[0037]), date of sail manufacture, date of sail purchase, date and type of sail repairs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as disclosed by Brummer with a means to communicate device location as taught by George for the benefit of communicating and controlling sensors individually amongst a group of devices (see George at least [0006]).
Regarding claim 9, Brummer discloses the sensor apparatus as claimed in claim 7.  However, Brummer does not explicitly disclose the apparatus is fixed to the sail employing a stitching pattern arrangement configured to provide tamper evident indicia.
George, in the same field of endeavor, teaches the apparatus is fixed to the sail employing a stitching pattern arrangement configured to provide tamper evident indicia (see George at least [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tamper evident means as disclosed by Brummer with a stitched batten for housing sensors as taught by George for the benefit of easily moving the batten and sensors without damaging the sail (see George at least [0025]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brummer in view of Terry et al. (US-2016/0364689; hereinafter Terry; already of record) and further in view of Horn (US-2017/0090777; already of record).
Regarding claim 17, Brummer discloses the system of claim 10.  However, Brummer does not explicitly disclose …the data is stored on the sensor apparatus in time segments, wherein the time segments are longer for more historic data.
Terry, in the same field of endeavor, teaches …the data is stored on the sensor apparatus in time segments (see Terry at least [0042] and Fig 2 where data tracker 232 stores sensor data with information such as a time in which different data was recorded)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection and storage as disclosed by Brummer with time segments as taught by Terry for more accurate tracking or sensor data and to determine when the data was recorded, for further data manipulation (see Terry at least [0024]).
Neither Brummer nor Terry explicitly disclose or teach …the time segments are longer for more historic data.
Horn, in the same field of endeavor, teaches …the time segments are longer for more historic data (see Horn at least [0069] and Fig 8, items 802, 816, and 818, where data is compressed once it reaches a certain age).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection and storage as disclosed by Brummer in view of Terry with a technique of data compression as taught by Horn to prevent consuming large amounts of available storage capacity (see Horn at least [0002]).

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brummer in view of Terry et al. (US-2016/0364689; hereinafter Terry; already of record).
Regarding claim 19, Brummer discloses the system of claim 10.  However, Brummer does not explicitly disclose different levels of access to the data are provided so that access can be restricted for different users.
Terry, in the same field of endeavor, teaches different levels of access to the data are provided so that access can be restricted for different users (see Terry at least [0081] lines 10-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection and storage as disclosed by Brummer with a tiered level of access as taught by Terry to prevent inadvertent data manipulation (see Terry at least [0003]-[0004]).
Regarding claim 23, Brummer discloses the system of claim 10, wherein data concerning a sensor apparatus is locally cached on a smart phone or tablet (see Brummer at least [0036]-[0037] where communications may take place on a variety of devices) where the correct permissions are in place (see Brummer at least [0040] where a single computer may be used, inferring that it is the only computer with proper permissions), and …
However, Brummer does not explicitly disclose …wherein such data is revealed when the sensor apparatus is located.
Terry, in the same field of endeavor, teaches …wherein such data is revealed when the sensor apparatus is located (see Terry at least [0080]-[0081] where data is revealed to a user on their computer/tablet/smartphone when an encrypted report is sent from a paired device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection and storage as disclosed by Brummer with a level of access that reveals certain information to users as taught by Terry to provide users with the appropriate information required to improve efficiency (see Terry at least [0004]-[0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664